Exhibit 10.2

TRANSITION AND RETIREMENT AGREEMENT

This TRANSITION AND RETIREMENT AGREEMENT (this “Agreement”) is entered into as
of July, 26, 2006, by and between BECKMAN COULTER, INC., a Delaware corporation
(the “Company”), and Elias Caro (“Executive”).

RECITALS

WHEREAS, Executive is the Executive Vice President, International Diagnostics &
Global Life Sciences Commercial Operations of the Company (“Executive Vice
President”);

WHEREAS, the Company desires to have the continued benefit of Executive’s
knowledge and expertise until Executive retires from the Company on or about
July 31, 2006 (“Retirement Date”) and Executive desires to provide such services
as the Company may reasonably require during such period of time;

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, the parties hereby agree as follows:

1.                                      Services.

Executive shall remain Executive Vice President and continue to perform the
services of the Executive Vice President of the Company until the Retirement
Date.

2.                                      Compensation and Benefits.

a.               The Company shall continue to pay Executive a base salary at
Executive’s current rate of $12,516.67, subject to deductions and tax
withholdings, for each bi-weekly period, until the Retirement Date.

b.              For a seventeen month period, commencing on August 1, 2006, the
Company shall pay Executive or his estate $12,516.67 bi-weekly, subject to
deductions and tax withholdings.

c.               The Company shall pay Executive or his estate a prorated 2006
incentive bonus, subject to withholdings, on or about the time it pays its
employees incentive bonuses for 2006 performance.  The bonus Executive shall be
paid shall equal the product of (i) the number of days in 2006 until the
Retirement Date (but no less than 212 days) divided by 365, times (ii) one
hundred percent of the amount of the incentive bonus Executive would have
received for 2006 had the Executive served throughout 2006.  For purposes of
certainty, the parties acknowledge that in calculating the amount of the
incentive bonus Executive would have received for 2006 had the Executive

1


--------------------------------------------------------------------------------


 

served throughout 2006, the Company shall assume that Executive’s performance
was at a level warranting a bonus of 100% of the level of Company funding of
executive bonuses for 2006 (such that, if the Company funds executive bonuses
for 2006 at a 70% level, Executive’s benefit pursuant to this Paragraph 2.c.
shall equal 100% of the 70% level Executive would have received had he served
throughout 2006, pro-rated as described above).

d.              At the time the incentive bonus described in Paragraph 2.c.
above is paid, the Company shall pay Executive an additional lump sum payment
equal to 10% of such incentive bonus, subject to withholdings, which payment is
intended to reflect Retirement Plus contributions that would have been made had
the employee continued to be employed.

e.               The Company shall provide to Executive continued eligibility to
participate in the Company’s medical plan coverage at normal active employee
rates from the Retirement Date for a period of one year, and thereafter at the
Company’s COBRA rates.  In the event of Executive’s death during the one year
period from the Retirement Date, Executive’s dependents may continue medical
coverage at COBRA rates for the period required by COBRA.  From and after the
Retirement Date and for a period required by COBRA, Executive shall be eligible
for any other health benefits, including dental and vision benefits, at rates
provided for under COBRA, and in accordance with the provisions of COBRA. 
Executive acknowledges and agrees that all medical and other health benefit
premiums, including but not limited to those set forth above, shall be at
Executive’s own expense and are subject to premium increases.

f.                 Executive’s restricted stock grant scheduled to vest on
January 9, 2007, will be accelerated to vest on July 31, 2006.

g.              The Company shall provide to Executive the Ayco Financial
Planning Service (or a successor service if one is selected by the Company)
until June 30, 2007, in accordance with the program provisions applicable during
this period.

h.              The Company shall provide an executive outplacement program to
Executive through the firm of Executive’s choice in an amount not to exceed
$35,000.  This amount is to be used for outplacement services only.  These
services will be provided until the date Executive obtains other employment or
June 30, 2007, whichever date is earlier.  The Company will make payments
directly to the outplacement services provider.  No amount of any unused portion
will be refunded or payable to Executive.  Alternatively, in lieu of the
foregoing described outplacement, the Company will provide Executive with a
payment of $35,000, subject to tax withholding, to be made no later than March
15, 2007 and to be used for retraining, relocation or to start his own business.

2


--------------------------------------------------------------------------------


 

i.                  Upon or as soon as practicable after the Retirement Date,
the Company shall pay Executive or his estate $25,033, subject to deductions and
tax withholdings for twenty (20) accrued, but unused vacation days.

j.                  Upon the Retirement Date, the Company shall pay the
Executive an amount equal the sum of: (1) the then outstanding balance of
approximately $30,882, representing accrued and unpaid interest on the
Executive’s interest advances on the third-party loan made under the Executive
Retention Incentive Program (the “Retention Loan Amount”); (2) approximately
$46,816, representing accrued and unpaid interest on the principal (which
principal was previously repaid to the Company) in relation to the Executive’s
Relocation Loan program made June 12, 2001 (the “Relocation Loan Repayment
Amount”); and (3) an amount equal to the income tax withholding and the
Executive’s share of any employment tax withholding required in connection with
a payment of compensation equal to the Relocation Loan Repayment Amount (for
purposes of clarity, determined without reference to the Retention Loan Amount
and determined without reference to any additional tax withholding that may be
required with respect to such payment itself).  The Executive hereby irrevocably
directs the Company to apply such payment (1) against the then outstanding
balance (accrued and unpaid interest) on the Executive’s interest advances on
the third-party loan made under the Executive Retention Incentive Program, (2)
against the then outstanding balance (accrued and unpaid interest) on the
principal (which principal was previously repaid to the Company) in relation to
the Executive’s Relocation Loan program made June 12, 2001, and (3) to the
extent any amount of such payment remains after application of the preceding
clauses, against the Executive’s share of any tax withholding due in connection
with such payment.  The Executive agrees that any remaining tax withholding due
in connection with such payment, after giving effect to the preceding sentence,
shall be deducted from other payments due to the Executive from the Company
pursuant to this Agreement.

k.               Payments and benefits under this Agreement are contingent upon
Executive signing and delivering to the Senior Vice President, General Counsel
and Secretary of the Company, a General Release of All Claims in the form of
Attachment “A” hereto dated no sooner than the Retirement Date.

l.                  The Company and Executive agree to reasonably cooperate to
adopt any amendments to this Agreement that may be necessary or advisable in
order to avoid the imputation of tax or any tax penalties pursuant to Paragraph
409A of the Internal Revenue Code of 1986, as amended.  No such future
amendments will reduce the amounts due the Executive or his estate under this
Agreement.

3.                                      Waivers.  Executive agrees that by
accepting, agreeing to and executing this Agreement, Executive is waiving any
and all rights to Basic and Additional Benefits as defined under the Beckman
Coulter, Inc. Separation Pay Plan - #594 and any payments under any annual
incentive plan, including but not limited to

3


--------------------------------------------------------------------------------


 

the 2006 Executive Annual Incentive Plan, except as provided in Paragraph 2.c.
above.  Company and Executive agree that the agreement dated January 1, 2001,
shall remain in effect until Executive’s Retirement Date and that, should any
payments and benefits under such agreement become due prior to his Retirement
Date, then such payments and benefits shall be in lieu of those provided under
Paragraph 2.a. through 2.f. above.

4.                                      General Release.

a.               Executive and Executive’s heirs, executors, and administrators,
if any, hereby absolutely and forever release and discharge the Company, any of
its past, present or future parent companies, subsidiaries, affiliates,
divisions, successors, assigns, trust fiduciaries, stockholders, agents,
directors, officers, employees, representatives, heirs, attorneys, and all
persons acting by, through, under or in concert with them, or any of them
(hereinafter collectively known as “Releasees”) of and from any and all manner
of claims, causes of action, or complaints, in law or in equity, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which Executive now has or may have against the Releasees, or any of them,
arising out of Executive’s employment or retirement from the Company, and any
other claim of any nature whatsoever based upon any fact or event occurring
prior to the date Executive executes this Agreement.  If any action is brought
by or on Executive’s behalf relating to any matters released, Releasees shall be
entitled to a return from Executive in the amount equivalent to all payment
mentioned under Paragraphs 2.b., 2.c. and 2.d. above.  The return of such
amounts shall not affect any rights granted to, or obligations undertaken by,
the Company, other Releasees or the Executive under this Agreement, including
all attachments hereto.

b.              Without limiting the generality of Paragraph 4.a., Executive
also specifically agrees to waive any right to recovery based on local, state or
federal age, sex, sexual orientation, pregnancy, race, color, national origin,
marital status, religion, medical condition, physical disability, or mental
disability discrimination laws, including without limitation, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Federal Family Medical Leave Act of 1993,
the California Family Rights Act and the Fair Employment and Housing Act,
whether such claim or claims may be based on an action filed by Executive or by
a governmental agency; provided, however, that in no event will any action to
enforce this Agreement or to obtain any rights specified in Paragraph 4(e) below
constitute a violation of this Agreement or the “Waiver and General Release of
All Claims” appended as Attachment “A” hereto.

c.               Executive is aware that after the effective date of this
Agreement, Executive may discover facts different from, or in addition to, those
Executive now knows or believes to be true with respect to the Claims released
herein above

4


--------------------------------------------------------------------------------


 

and agrees that this Agreement shall be and remains in effect in all respects as
a complete and general release as to all matters released, notwithstanding any
different or additional facts.

d.              It is Executive’s intention in executing this Agreement that it
shall be effective as a bar to each and every claim of any nature whatsoever
hereby released.  In furtherance of this intention, Executive specifically
waives the benefit of SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA,
which states the following:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

e.               Nothing in this Agreement shall prohibit Executive from
bringing an action to enforce this Agreement or to obtain any rights under
Article VIII of the By-laws of the Company (indemnification) or under the
Company’s Directors and Officers liability insurance policy.  Further, no such
action referenced in this Paragraph 4.e. will constitute a violation of this
Agreement or a violation of the Waiver and General Release of Claims or the
Invention and Secrecy Agreement appended as Attachments “A” and “B” hereto,
respectively.

5.                                      Benefit and Compensation Plans. 
Executive acknowledges and agrees that except as to benefits and compensation
expressly provided for in this agreement, any rights to receive payments and
benefits from various employee benefit and compensation plans or programs shall
be governed by the rules of those plans or programs as they now exist or are
amended in the future, and further, that entering into this Agreement shall not
limit the right of the Company, its subsidiaries or its or their successors to
amend or terminate any such plans or programs or benefits thereunder.  Any
amendments or terminations of such plans, programs or benefits shall apply to
Executive as they would to other participants or recipients of such plans,
programs or benefits.  Executive acknowledges that the restricted stock unit
grant and the non-qualified stock option grant, both made on January 5, 2006,
and the Performance Share Unit grant specified in 2006 will terminate, with no
vesting having occurred, upon Executive’s Retirement Date.  All other stock
options will continue to vest according to the terms and conditions of the
individual grants, consistent with retirement eligibility.

6.                                      Confidential Information.

a.               Executive acknowledges Executive’s continuing obligations,
including, but not limited to those regarding confidential information under
Executive’s “Invention and Secrecy Agreement” dated June 23, 1997, a copy of
which is attached hereto, marked as Attachment “B” and incorporated herein by

5


--------------------------------------------------------------------------------


 

reference.  Executive further agrees that those obligations do not cease as a
result of executing this Agreement.  Consistent with the foregoing, Executive
will not use on behalf of himself or any other person or entity, or disclose to
any person or entity, any of the Company’s “Proprietary Information” without the
prior written consent of the Senior Vice President, General Counsel and
Secretary of the Company.  “Proprietary Information” means information owned or
used by, or relating to the business or affairs conducted by the Company or its
affiliates at any time during Executive’s employment with the Company.  Without
limitation, examples of Proprietary Information include information concerning
inventions, processes, methods, trade secrets, formulations, raw material lists,
vendor lists, customer lists, employee lists, marketing or strategic plans, or
actual or projected financial results or data.  Notwithstanding anything to the
contrary contained herein, or in the Invention and Secrecy Agreement, the
obligations of Executive hereunder and under the Invention and Secrecy Agreement
shall not apply to any information which Executive can demonstrate was
information which: (a) at the time of disclosure is generally available to the
public or in the public domain; (b) after disclosure, becomes generally
available to the public or part of the public domain by publication or
otherwise, except by breach of this Agreement by Executive; (c) was in
Executive’s possession at the time of disclosure and was not acquired directly
or indirectly from the Company or its affiliates previously; (d) Executive
receives from a third party who has the right to disclose such information to
Executive and who does not owe obligations of confidence to the Company or its
affiliates; (e) is independently developed by Executive without the use of any
Proprietary Information; (f) is information or knowledge that an experienced
executive in medical diagnostics, medical instruments, or life sciences would
reasonably be expected to know and which at the time of such disclosure is not
unique to the Company or its affiliates in its assembly, compilation, display,
application, communication or other usage and for which no other obligations of
confidence are owed by the Company or its affiliates to a third party or by
Executive to the Company or its affiliates; or (g) is required to be disclosed
by judicial or administrative order, subpoena or other legal process, provided,
however, that Executive must give the Company prompt notice upon receipt of such
order, subpoena or other legal process.  Nothing herein shall be construed to
extend the provisions of the Invention and Secrecy Agreement to inventions,
improvements and discoveries, patentable or not, that Executive may make or
conceive in the future based on information and knowledge which is not Company
proprietary information.  The Company and the Executive also agree not to take
any action or make any statement that would diminish or in any way disparage the
good reputation, good will, and high standing of the other party.

b.              Executive and Company expressly understand that Executive’s
agreement to comply strictly with the provisions of this Paragraph 6 and the
provisions of Executive’s Invention and Secrecy Agreement regarding the
Proprietary Information represents a material provision of this Agreement and is

6


--------------------------------------------------------------------------------


 

indispensable to the Company’s agreement to enter into this Agreement. 
Executive further agrees that any violation or breach of Executive’s commitments
and agreement will cause irreparable damage and injury that could not be fully
remedied or compensated by monetary damages alone or in an action at law. 
Executive therefore agrees and hereby stipulates that the Company shall be
entitled to receive all available remedies, including temporary and/or permanent
injunctive relief, if Executive breaches this Paragraph 6 of this Agreement or
Executive’s Invention and Secrecy Agreement, incorporated herein.

7.                                      Consulting and Cooperation.

a.               For the period that the Company makes payments to Executive
pursuant to Paragraph 2.b., Executive agrees to consult with the Company on such
matters within his expertise, knowledge, and/or experience as the Company may
reasonably request from time to time.

b.              In addition, Executive agrees to cooperate with and to assist
the Company for a period not to exceed five (5) years from Executive’s
Retirement Date, upon reasonable request and without additional compensation for
telephone availability with no limitation and for physical availability for no
more than six days per calendar year unless otherwise mutually agreed by the
parties, in any proceeding or investigation involving any claim, demand, right,
or action of any kind, arising out of, in connection with, or in any manner
relevant to Executive’s employment or job duties, whether brought by a third
party against the Company or its subsidiaries, affiliates, successors or assigns
or by it or them against a third party.  The Company shall reimburse Executive
for his reasonable travel, lodging, meal expenses and compensation of $265 per
hour for time spent in excess of the six day maximum cited above incurred in
connection with providing any such assistance after payments to Executive
pursuant to Paragraph 2.b. have ceased.

c.               Executive’s engagement by the Company to provide the services
contemplated by Paragraph 7.a. is an exclusive consultancy in the area of the
business of the Company and its affiliates.  Accordingly, during the term the
Company makes payments to Executive pursuant to Paragraph 2.b., Executive shall
not, without prior written approval of the Company, directly or indirectly own
an interest in, manage, operate, join, control, lend money or render financial
assistance to, as an officer, employee, partner, stockholder, consultant or
otherwise, any one or more of the companies referenced on Attachment “C”
attached hereto and incorporated herein by reference (or any direct or indirect
subsidiary of such company, any other affiliate of any such company, or any
successor to any such company or any such subsidiary or affiliate, including any
successor to all or a portion of any business of any such company to the extent
that such business is competitive with the business of the Company or any of its
affiliates).  Executive shall not be in breach of

7


--------------------------------------------------------------------------------


 

this Paragraph 7.c. if Executive has any such relationship with a company not
referred to in the preceding sentence.  For purposes of certainty, this
Paragraph 7.c. shall not prevent Executive from becoming, during the term the
Company makes payment to Executive pursuant to Paragraph 2.b., an employee,
investor, partner, shareholder, lender, directly or indirectly, or otherwise
work with or associate with companies, individuals, persons or entities that may
have, have had, or which have or may propose a business relationship with the
Company unless any such companies persons or entities are referenced on
Attachment “C”; and further, no part of this Agreement, or the Waiver and
General Release of All Claims or the Invention and Secrecy Agreement, both of
which are appended hereto as Attachments “A” and “B,” respectively, shall be
interpreted or applied to limit Executive’s employment and other business
opportunities so long as Executive pursues such opportunities consistent with
provisions of Paragraphs 6 and 7 of this Agreement.  Notwithstanding the
foregoing, Executive, shall be entitled to own up to 2% of the outstanding
securities of any entity if such securities are registered under Paragraph 12(b)
or (g) of the Securities Exchange Act of 1934, as amended.  Should the Executive
breach the foregoing provisions of this Paragraph 7 then, without limiting any
other remedy or relief available to the Company, the Company shall have the
right in its sole discretion to terminate any further payments and/or benefits
otherwise due to Executive pursuant to Paragraphs 2.b., 2.c., 2.d., 2.g. and/or
2.h.  Executive agrees that the restrictions placed on Executive pursuant to
this Paragraph 7 are reasonable and necessary to protect the Company’s
Proprietary Information (including without limitation, Proprietary Information
of the Company that he will have access to during the period of his services
referred to in Paragraph 7.a).

8.             Settlement of Disputes.

a.               The Company and Executive hereby consent to the resolution by
arbitration of all disputes, issues, claims or controversies arising out of or
in connection with this Agreement, Executive’s employment with and/or retirement
from the Company, and/or Executive’s services to the Company and the Company may
have against Executive or that Executive may have against the Company, or
against its officers, directors, employees or agents acting in their capacity as
such.  Each party’s promise to resolve all such claims, issues, or disputes by
arbitration in accordance with this Agreement rather than through the course of
litigation, is consideration for the other party’s like promise.  It is further
agreed that the decision of an arbitrator on any issue, dispute, claim or
controversy submitted for arbitration, shall be final and binding upon the
Company and Executive and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction.  The Company will pay for
the cost and fees of arbitration.

b.              However, thirty (30) days prior to submittal of any dispute to
formal arbitration Executive and the Company agree to meet to resolve said
dispute. 

8


--------------------------------------------------------------------------------


 

If no resolution appears possible, the dispute will be submitted to formal
arbitration after said 30-day period pursuant to the procedure set forth herein.

c.               Except as otherwise provided herein or by mutual agreement of
the parties, any arbitration shall be administrated in accordance with the
then-current Commercial Arbitration Procedures of the American Arbitration
Association (AAA) before a single arbitrator who is a retired federal or state
court judge in the state in which the arbitration is convened.  The arbitration
shall be held in Orange County, California, or at any other location mutually
agreed upon by the parties.

d.              The parties shall attempt to agree upon the arbitrator.  If the
parties cannot agree on the arbitrator, the AAA shall then provide the names of
nine (9) arbitrators experienced in business employment matters along with their
resumes and fee schedules.  Each party may strike all names on the list it deems
unacceptable.  If more than one common name remains on the list of all parties,
the parties shall strike names alternately until only one remains.  The party
who did not initiate the claim shall strike first.  If no common name remains on
the lists of the parties, the AAA shall furnish an additional list until an
arbitrator is selected.

e.               The arbitrator shall interpret this Agreement, and any
applicable Company policy or rules and regulations, any applicable substantive
law (and the law of remedies, if applicable) of the State of California, or
applicable federal law.  In reaching his or her decision, the arbitrator shall
have no authority to change or modify any lawful Company policy, rule or
regulation, or this Agreement. The arbitration, and not any federal, state or
local court or agency, shall have exclusive and broad authority to resolve any
dispute relating to the interpretation, applicability, enforceability or
formation of this Agreement, including, but not limited to, any claim that all
or any part of this Agreement is voidable.

9.                                      Severable Provisions.  If any provision
of this Agreement or application thereof is held invalid, the invalidity shall
not affect other provisions or applications of the Agreement which can be given
effect without the invalid provision or application. To this end, the provisions
of this Agreement are severable.

10.                               Indemnification.  The Company’s Directors and
Officers insurance as well as the indemnification set forth in the Company’s
by-laws and certificate of incorporation will apply to Executive for all
appropriate conduct carried out by Executive in the course and scope of
Executive’s responsibilities while Executive is and was an employee of the
Company to the extent that the same applies for similarly situated officers
under the relevant circumstances.

11.                               Agreement.  This Agreement, together with the
Attachments hereto and that certain “Agreement Regarding Retirement Benefits of
Elias Caro” by and

9


--------------------------------------------------------------------------------


 

between the Company and Executed and entered into on or about October 17, 2000,
represents the sole and entire agreement between the parties and supersedes all
prior agreements, negotiations, and discussions with respect to the subject
matters covered.  Any amendment to this Agreement must be in writing, signed by
the parties hereto, and stating the intent of the parties to amend this
Agreement.

12.                               Law.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of California.

13.                               Miscellaneous.

a.               All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to Executive:            Elias Caro

            {Personal Information Deleted}

If to the Company:     Attention:  General Counsel

            Beckman Coulter, Inc.

            4300 N. Harbor Boulevard

            Fullerton, CA 92835

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

b.              This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.

c.               Mr. Robert Hurley, the Company’s Senior Vice President, Human
Resources, or his delegate will be the contact person for Executive regarding
any administrative or implementation questions Executive may have.

14.                               Representations by Executive.  I, Elias Caro,
understand, acknowledge and represent that:

a.               I have carefully read and understand this Agreement and its
final and binding effect;

b.              This Agreement constitutes a voluntary waiver of any and all
rights and claims hereby released I have against Releasees as of the date of the
execution of this Agreement including, but not limited to, rights or claims
arising under the Federal Age Discrimination in Employment Act of 1967;

10


--------------------------------------------------------------------------------


 

c.               I have waived rights or claims pursuant to this Agreement in
exchange for consideration, the value of which exceeds payment of remuneration
and other amounts to which I was already entitled;

d.              I was advised to consult and have had the opportunity to fully
discuss the contents and consequences of this Agreement with an attorney of my
choice prior to executing it;

e.               I have a period of up to twenty-one (21) days to consider the
terms of this Agreement.  I may revoke this Agreement at any time during the
seven (7) days following the date I execute this Agreement and this Agreement
shall not be effective or enforceable until such revocation period has expired;

f.                 I have not relied on any promise, representation or
inducement not expressed in this Agreement; and

g.              I have voluntarily and knowingly signed this Agreement.

15.                               Mutual Drafting.  Each party has cooperated in
the drafting, negotiation and preparation of this Agreement.  Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.

 

  /s/ Elias Caro July 26, 2006

 

 

ELIAS CARO

 

 

 

BECKMAN COULTER, INC.

 

 

 

 

 

By:

  /s/ James Robert Hurley July 26, 2006

 

 

 

James Robert Hurley

 

 

Sr. Vice President, Human

 

 

Resources/Communications

 

11


--------------------------------------------------------------------------------